DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 24-39 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-23 are cancelled.  Claims 24 and 34 are amended.

Response to Amendment
	The amendments filed on 28 Jan. 2021 have been entered.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24-32 and 34-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berndt et al. (WO 2011/151283 A1; published 8 Dec. 2011), in view of Jewett et al. (Appl. Radiat. Isot.; published 1990) for the reasons cited in the Office action filed on 28 Jan. 2020.

Applicants Arguments
	Applicants assert that the present inventors discovered that when acetonitrile is stored in the presence of potassium carbonate, a strong base, the acetonitrile breaks down introducing impurities into the process that reduce radiochemical yield of the end product.  The inventor found that an aqueous alcohol is effective to elute the 18F from the QMA when used in 18F-FDG and 18F-FACBC.  The present claims have been amended to require potassium carbonate thereby distinguish the methanol-containing eluent solutions of Berndt and Cyr, which are used with potassium methane sulfonate (potassium mesylate of KOMs) in reactions involving alkyl sulfonate leaving groups.  These references do not suggest that methanol can be used to elute 18F with potassium carbonate.  The kits taught by Berndt are equivalent to the comparative examples in the present application.  
	The data in the specification shows that the claimed methods using a eluent solution including kryptofix, potassium carbonate and methanol avoids problems that occur when potassium carbonate and acetonitrile are in pre-mixed containers or vials before use.  When both [18F]FDG or [18F]FACBC radiotracers are prepared using acetonitrile (MeCN) and potassium carbonate as the solvent in the eluent solution, the RCY of the resulting product depends strongly on how long the MeCN eluent is stored before preparing the radiotracer.  When aqueous alkanol eluent is substituted for acetonitrile, this problem is avoided as shown in Figs. 3 and 4.  Nowhere does Jewett contemplate using an alcohol for an eluent solution followed by drying with acetonitrile as claimed.  Jewett is an old reference.

Applicant's arguments filed 28 Jan. 2021 have been fully considered but they are not persuasive.  Jewett discloses passing an aqueous methanol eluent through an anion exchange column on which the 18F is absorbed the to obtain an 18F- eluent., the eluent solution comprising a mixture of potassium carbonate and kryptofix in an aqueous methanol and being devoid of acetonitrile.  At pg. 584, Jewett teaches that to study the effects of extraction variables on the incorporation of [18F]fluoride into FDG (table 1) tracer amounts of fluoride were used under similar conditions (10 mg K222; 1.2 mg K2CO3; 20 mg mannose triflate).  Aqueous methanol and acetonitrile were compared as the extraction solvents.  At table 1, aqueous methanol containing K222 and K2CO3 eluted 99.7 % of radioactivity.  The instant specification does not 18F]FDG and [18F]FACBC resulting the storage of methanol and acetonitrile eluents containing K222 and potassium carbonate for up to 12 months.  Problems were avoided when aqueous methanol eluent was used in place of acetonitrile.  However, an aqueous methanol eluent containing K222 and K2CO3 for producing [18F]FDG has already been used and known in the prior art.  The instant specification does not demonstrate an unexpected result over the eluent disclosed by Jewett.


Claims 24-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berndt et al. (WO 2011/151283 A1; published 8 Dec. 2011), in view of Jewett et al. (Appl. Radiat. Isot.; published 1990), in further view of Grigg et al. (US 2008/00766914 A1; published 27 Mar. 2008) for the reasons cited in the Office action filed on 28 Jan. 2020.


Applicants Arguments
Applicants assert that Grigg does not cure the above noted deficiencies of Berndt and Jewett related to the eluent solution.

Applicants’ arguments are not persuasive.  Berndt and Jewett are not deficient for the reasons discussed above.  Grigg teaches automated radiosyntheses and Grigg teaches [18F]FACBC.  Therefore, Grigg makes obvious the [18F]FACBC limitation of claims 33 and 39 for the reasons discussed in the Office action filed on 28 Jan. 2021.  Grigg teaches that [18F]FACBC is suitable for preparation using a cassette based module.

s 24-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cyr et al. (WO 2009/127372 A1; published 22 Oct. 2009), in view of Jewett et al. (Appl. Radiat. Isot.; published 1990), and Grigg et al. (US 2008/00766914 A1; published 27 Mar. 2008) for the reasons cited in the Office action filed on 28 Jan. 2020.

Applicants Arguments
	Applicants assert that Cyr is discussed above in connection with Berndt.  The potassium mesylate solutions do not include the required potassium carbonate and were not taught for use in pre-mixed systems.  

	Applicants’ arguments are not persuasive.  Cyr teaches an eluent method comprising eluting a chromafix cartridge comprising [18F]fluoride by eluting a mixed solution of K222, KOMs, and TBAHCO3 in methanol.  At pg. 584, Jewett teaches that the eluting solvents, such as 90% aq MeOH, contained 1.2 mg. K2CO3 in 1 mL. Jewett teaches the production of [18F]FDG.  See table 1.  At pg. 585, Jewett teaches that the following solvent (1 mL, containing 1 mg K2CO3) extracted >99% of trapped [18F]fluoride from the column: 75% v/v aqueous EtOH.  The instant specification does not contain an unexpected result over aqueous alkanol eluents containing K2CO3 disclosed by Jewett.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618